Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Final Office Action.  Claims 1-16, 18-20 are pending in this application and have been rejected below.      

Response to Amendments
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments with respect to newly added limitations are moot in view of Gotesdyner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-14, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gotesdyner, hereinafter “Go” (2012/1092016), in view of Fargano (2015/0288622)

Regarding Claim 1, Go discloses:
A device, comprising: a processor of a telecommunication service provider network; (Figure 1 (110a), 0048-network device) 
and a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: (0048-processor comprises hardware and software logic configured to execute various processes on network device)
receiving a training data set comprising network service profile record sets for a plurality of subscribers of the telecommunication service provider network, wherein each of the network service profile record sets includes a network service profile of one of the plurality of subscribers over a plurality of time periods, wherein for a given time period 
of the plurality of time periods, each of the network service profile record sets includes 
a plurality of indications of whether a subscriber is subscribed to a plurality of network 
services of the telecommunication service provider network during the given 
time period, wherein the plurality of network services comprises a first service and a second service, and wherein the plurality of indications includes at least: a first indication of whether the subscriber is subscribed to the first service and a second indication of whether the subscriber is subscribed to the second service (0052, 0056, 0078-0079, 0084, 0120-0140, Figure 3a-c- collecting historical measurement data (occurrence data) from network devices to form trend over time; values include: “a quantity and types of applications executed on network device” (0052) (training data; indications of being subscribed to the first and second network services), a quantity and type of active session on network device” (0052) (training data; indications of being subscribed to first and second network services)) 
creating a predictive model based upon the training data set to predict whether a subject subscriber will be subscribed to a given network service of the plurality of network services at a designated future time period (0080-0083, 0120-0140, Figure 3a-c- trend direction/tendency over time (predictive model for whether they are going to be subscribed))
receiving a network service profile for the subject subscriber; wherein the network service profile record set for the subject subscriber comprises a network service profile of the subject Page 2PATENT subscriber over a set of time periods commensurate in an overall duration with the plurality of time periods, and wherein for each time period of the set of time periods the network service profile of the subject subscriber includes indications of whether the subject subscriber is subscribed to the first service for the time period and whether the subject subscriber is subscribed to the second service for the time period (0082, 0084, 0120-0140, Figure 3a-c – applying a network device profile including historical measurement data including, “a quantity and types of applications executed on network device (interpreted as indications of being subscribed to the first and second network services), a quantity and type of active session on network device (interpreted as indications of being subscribed to first and second network services))
applying the network service profile record set for the subject subscriber to the predictive model to generate a prediction of whether the subject subscriber will be subscribed to the given network service at the designated future time period (0082-0083- applying network device profile to the trend to predict future event;  0085-0089- predicted future event of “network device failure” interpreted as will not be subscribed to the network services at the future time) 
allocating a network resource of the telecommunication service provider network based upon the prediction of whether the subject subscriber will be subscribed to the given network service at the designated future time period. (0089-0100 –network allocations to prevent network device failure (ie. I/O or CPU board upgrade) 
Go discloses types of services as Ciscovoice and CiscoTelePresence (0143). Go does not explicitly state the first and second services are a home television service and a home security monitoring service.  Fargano, “Customer Environment Network Functions Virtualization (NFV)” discloses a home television service and a home security monitoring service (Fargano, Claim 1 - receiving, with the interconnection gateway device and from one or more NFV-based customer devices, a second set of network connection information, each of the one or more NFV-based customer devices being located within a second network external to the first network;
abstracting, with the interconnection gateway device, the second set of network connection information to generate a second set of abstracted network connection information….establishing, with the interconnection gateway device, one or more links between each of the one or more internal NFV entities and each of at least one NFV-based customer devices of the one or more NFV-based customer devices, based at least in part on one or more of the first set of abstracted network connection information or the second set of abstracted network connection information;  and providing access to one or more virtualized network functions ("VNFs"), via the one or more links.
	Fargano, Claim 10 - wherein the second network is associated with at 
least one of … a customer residential premises, a multi-dwelling unit, or a short-term lodging facility, and wherein each of the one or more NFV-based customer devices comprises at least one of a residential gateway device, a residential network device, a video recording device, a video playback device, a set-top box, an audio recording device, an audio playback device, an external speaker, a game console, a tablet computer, a laptop computer, a desktop computer, a smart phone, a mobile phone, a portable gaming device, an image capture device, a printer, a scanner, a data storage device, a television, a kitchen appliance, a thermostat, a sensing device, a home security control device, or a lighting system.)
  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Fargano’s services (home television, home security monitoring) for Go’s service (ie. Ciscovoice, CiscoTelePresence). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.    
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Go’s network services to include Fargano’s home television service and home security monitoring service, helping implement “interconnection gateway and/or hub functionalities between or among at least one network functions virtualization ("NFV") entity and at least one NFV-based customer device (ex. customer premises-television, home security control device) that are located in corresponding different networks.” (0007, Claim 1 and 10).  

Regarding Claim 2, Go in view of Fargano discloses: The device of claim 1. Go does not appear to state, however, Fargano discloses:  wherein the network resource comprises a virtual machine deployed on network function virtualization infrastructure of the telecommunication service provider network (See Fargano, 0042 and Claim 5- Merely by way of example, in some instances, each of the one or more internal NFV entities might comprise at least one of a NFV orchestrator, a network functions virtualization infrastructure ("NFVI") system, a NFV management and orchestration ("MANO") system, a VNF manager, a NFV resource manager, a virtualized infrastructure manager ("VIM"), a virtual machine ("VM"), a macro orchestrator, or a domain orchestrator, and/or the like.  In some embodiments, each of the one or more NFV-based customer devices might comprise a device that is configured to request execution of VNFs and to access the VNFs being executed on at least one of the one or more internal NFV entities, without at least one of capacity or capability to locally execute the VNFs.)
 The sole difference between Go and the claimed subject matter is Go does not disclose that network resource comprises a virtual machine deployed on network function virtualization infrastructure.  Fargano, “Customer Environment Network Functions Virtualization (NFV)” discloses this limitation. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Fargano’s virtual machine deployed on network function virtualization infrastructure, for Go in view of Fargano’s network resource.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 9, Go in view of Fargano discloses: The device of claim 1, wherein the plurality of time periods includes time periods following a release of the given network service as a new service. (0057-0060-a new site profile modifying /adjusting the hardware/software configurations)

Regarding Claim 10, Go in view of Fargano discloses The device of claim 1, wherein the plurality of network services comprises at least one of: a wireless phone service; a wireless data service; a home phone service; a home broadband data service; a satellite television service; a satellite data service; a data storage service. (0143, 0171-0181-Ciscovoice; CiscoTelePresence; wireless; satellite; storage)

Regarding Claim 11, Go in view of Fargano discloses The device of claim 1, wherein the training data set further comprises customer demographic data over the plurality of time periods for the plurality of subscribers, wherein the predictive model is further based upon the customer demographic data over the plurality of time periods. 
(0053, 0148-0157, Figure 4-7 - occurrence data characterizing network devices tied to a region (ie. Phoenix) (as demographic data)) 

Regarding Claim 12, Go in view of Fargano discloses The device of claim 11, wherein the customer demographic data comprises at least one of: a home address; a zip code;  a region;  a number of household members;  a composition of a household;  an income tier;  a number of network-connected devices utilized by a customer;  or an occupation. (0053, 0148-0157, Figure 4-7 - region (as demographic data))

Regarding Claim 13, Go in view of Fargano discloses: The device of claim 1, wherein the training data set further comprises service usage data over the plurality of time periods for the plurality of subscribers, wherein the predictive model is further based upon the service usage data over the plurality of time periods. ((0052, 0056, 0078-0079, 0084, 0120-0140, Figure 3a-c- historical measurement data over time is collected to form trend (Figure 3a-c); values include: “a quantity and types of applications executed on network device” (0052) (training data; indications of being subscribed to the first and second network services), a quantity and type of active session on network device” (0052) (training data; indications of being subscribed to first and second network services)) 

Regarding Claim 14, Go in view of Fargano discloses: The device of claim 13, wherein the service usage data comprises at least one of: information regarding trouble tickets generated with respect to telecommunication services for a subscriber;  a number of phone calls;  a number of long distance calls;  an average call duration;  a number of voice call minutes utilized;  a number of text messages;  a data volume utilized;  a record of excess network resource utilization;  a television channel viewed;  a 
program viewed; a media content accessed;  or an application downloaded. (0052- CPU utilization, memory utilization, volume of data traffic transmitted)
	
Regarding Claim 18, Go in view of Fargano discloses: The device of claim 1, wherein the operations further comprise: applying additional network service profile record sets for a plurality of additional subscribers to the predictive model to generate a plurality of predictions of whether the plurality of additional subscribers will be subscribed to the given network service at the designated future time period, wherein the allocating the network resource of the telecommunication service provider network is further based upon the plurality of predictions of whether the plurality of 
additional subscribers will be subscribed to the given network service at the 
designated future time period. (0053, 0061-occurrence data is collected for all the network devices, forming the trend data)

	Claims 19-20 stand rejected based on the same citations and rationale as applied to Claim 1.

Claims 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Go in view of Fargano in view of Hagstrum (US Patent 9661504).

Regarding Claim 3, Go in view of Fargano discloses The device of claim 1, but does not explicitly state: however, Hagstrum discloses: wherein the network resource comprises a remote radio head or a baseband unit.  (13(59)-14(9) - The DSP 502 may communicate with a wireless network via the analog baseband processing unit 510.  In some embodiments, the communication may provide Internet connectivity, enabling a user to gain access to content on the Internet and to send and receive e-mail or text messages.)  
The sole difference between Go and the claimed subject matter is Go does not disclose that network resource comprises a remote radio head or a baseband unit.  Hagstrum, in analogous art, discloses this limitation. (13(59)-14(9) - The DSP 502 may communicate with a wireless network via the analog baseband processing unit 510.  In some embodiments, the communication may provide Internet connectivity, enabling a user to gain access to content on the Internet and to send and receive e-mail or text messages.)  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Hagstrum’s baseband unit, for Go’s in view of Fargano’s network resource.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 4-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Go in view of Fargano in view of Pinchuk (2011/0016058).

Regarding Claim 4, Go in view of Fargano discloses:  The device of claim 1, wherein the network resource comprises an upgrade. (0089-0100 –  allocations to prevent network device failure (ie. I/O or CPU board upgraded)) However, Go does not explicitly state the network resource is a marketing automation platform.  Pinchuk discloses a network resource is a marketing automation platform (0017, FIG. 4 is a diagram showing an INEL or behavioral pattern of an entity and showing how INEL's are used to target proactive and reactive marketing actions; 
0135 - INEL analyzes, tracks, and predicts how entities will react to actions.  With that understanding, and quantitative calculations and values associated with those understandings, INEL can become a very key component that supplies vital entity data and predictions to your revenue management, dynamic pricing, CRM or marketing automation strategy and systems.
 [0134] …  What is the goal of marketing automation? According 
to a company called Relationship One, "Marketing automation really has one 
universal goal--to optimize the effectiveness of your marketing budget and 
staff.  Whether your focus is delivering qualified leads to your sales team, 
building ongoing lead nurturing programs, reporting on multi-channel campaign." 
0138 - The actions that work are stored and those can be applied again either manually or automatically later when mathematically/statistically you see that someone else is at that same point in a pattern.  This is the power of the system, and the power of the process, to automate this type of response.  This can be accomplished as part of an integration of these INEL based patterns, calculations, and analysis with existing organization's systems or this can be accomplished by building all of these capabilities within this new system.  While the best approach will probably be to build all of this into a new marketing automation system, initially it may have to be offered as a supplement to existing systems in order to gain market share.
 [0233] Information gathered can be used to determine what actions to take or not to take with an entity and their INEL and at what point(s) in their INEL 
behavior patterns.  As other entities progress through their INEL patterns, the 
organization can test different marketing or other actions to determine which 
actions work the best at which times in an INEL.  This information can be 
stored and then in the future when an entity on the same INEL reaches that same 
point in the INEL the action which is proven to work the best can be 
automatically applied)	
The sole difference between Go and the claimed subject matter is Go does not disclose that the network resource allocated is a marketing automation platform.   Pinchuk discloses building a new, or integrating a supplemental marketing automation system to automate marketing actions to customers (0138(bottom), 0233(bottom)).  Pinchuk shows that allocating a network resource of a marketing automation platform, was known in the prior art at the time of the invention.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Pinchuk’s allocated network resource - a marketing automation platform (0138(bottom), 0233(bottom), for Go’s in view of Fargano’s upgraded network resource.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 5, Goin view of Fargano in view of Pinchuk discloses The device of claim 4. Go does not explicitly teach; However, Pinchuk teaches: wherein the marketing automation platform is to present an offer to the subject subscriber to maintain a subscription to the given network service, when the prediction is a prediction that the subject subscriber will not be subscribed to the given network service at the designated future time period and the subject subscriber was previously subscribed to the given network service. (the underlined language is directed to “intended use” and given limited patentable weight; 
Figure 1 – known history v. predicted future behavior) 
Figure 4- predictions and actions; 
    PNG
    media_image1.png
    79
    513
    media_image1.png
    Greyscale

 	as applied to Figure 11-15 (tracked 0-4 web visits for each day), a “loss” is interpreted as a day with no predicted web visits) 
[0233] Information gathered can be used to determine what actions to take or not to take with an entity and their INEL and at what point(s) in their INEL 
behavior patterns.  As other entities progress through their INEL patterns, the 
organization can test different marketing or other actions to determine which 
actions work the best at which times in an INEL.  This information can be 
stored and then in the future when an entity on the same INEL reaches that same 
point in the INEL the action which is proven to work the best can be 
automatically applied.) 										
Goin view of Fargano in view of Pinchuk teaches allocating a marketing automation platform (See Claim 4 Above, Pinchuk, 0138(bottom) - building a new, or supplemental, marketing automation system to automate marketing actions to customers).
Pinchuk teaches the marketing automation platform targeting a marketing action within a lifecycle when a known “loss” occurs (See Pinchuk, Figures 4 and 11-15 – “Target behaviors in lifecycle where losses occur” tracked 0-4 web visits for each day, “loss” is interpreted as a day with no predicted web visits; 0138 – explaining marketing action).   Thus, as in Pinchuk, it is within the capabilities of one of ordinary skill in the art to present an offer to a user to maintain a subscription to a network service, when a user is predicted to no longer be subscribed to a given network service at a designated future time period –with the predictable result of retaining a customer who is at risk of unsubscribing as needed in Go.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Go’s in in view of Fargano’s in view of Pinchuk’s marketing automation platform, to include Pinhuk’s marketing action to a user to maintain a subscription to a network service, when a user is predicted to no longer be subscribed to a given network service at a designated future time period, as in the improvement discussed in Pinchuk, helping to retain customers at risk of unsubscribing, “helping optimize the effectiveness of marketing budget and staff….and optimizing an organization's relationships with its customers.  (0134). 

Regarding Claim 6, Goin view of Fargano in view of Pinchuk discloses The device of claim 5.  Go does not explicitly state, however, Pinchuk discloses: wherein the offer is presented to the subject subscriber prior to the designated future time period. [0140] - The system then 24/7 (or in a individual or batch process until the system is fully matured), with the insights gained from constant data feeds from throughout the organization (data sources were discussed earlier), tracks those patterns, notices the beginning of changes in those patterns, notice when entities are acting within those patterns, when entities are changing out of those patterns, when patterns are likely to be receptive or resistant to changes, and when those patterns are breaking and what new patterns are forming.  This is INELMA--you can see market changes long before you would if you were looking at segments or patterns that are just based on one dimension of behavior.  You can watch the market begin to change instead of waiting until it has changed and a large portion of the market has already changed.  INELMA allows a much finer look at what market patterns exist, when they are changing and how they are changing.  This would allow users to proactively determine that change is happening and alter their interactions with entities that have not even changed yet in anticipation that they are about to change..)
Goin view of Fargano in view of Pinchuk teaches allocating a marketing automation platform (See Claim 4 Above, Pinchuk, 0138(bottom) - building a new, or supplemental, marketing automation system to automate marketing actions to customers).
Pinchuk teaches the platform targeting performing a marketing action within a lifecycle when a known “loss” occurs (See Pinchuk, Figures 4 and 11-15 – “Target behaviors in lifecycle where losses occur” tracked 0-4 web visits for each day, “loss” is interpreted as a day with no predicted web visits; 0138 – explaining marketing action).  Pinchuk teaches a marketing action is performed prior to a future anticipated time period (0140(bottom) -This would allow users to proactively determine that change is happening and alter their interactions with entities that have not even changed yet in anticipation that they are about to change..)   Thus, as in Pinchuk, it is within the capabilities of one of ordinary skill in the art to present an offer to a user to maintain a subscription to a network service, before a user is predicted to no longer be subscribed to a given network service at a designated future time period- with the predictable result of retaining a customer who is at risk of unsubscribing as needed in Go.     It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Go’s in view of Fargano in view of Pinchuk’s marketing automation platform, to include Pinhuk’s marketing action to a user to maintain a subscription to a network service, before a user is predicted to no longer be subscribed to a given network service at a designated future time period, as in the improvement discussed in Pinchuk, helping to retain customers who are at risk of unsubscribing, “helping optimize the effectiveness of marketing budget and staff….and optimizing an organization's relationships with its customers.  (0134). 

Regarding Claim 7, Goin view of Fargano in view of Pinchuk discloses The device of claim 4. Go does not explicitly state: However, Pinchuk discloses: wherein the marketing automation platform is to present an offer to the subject subscriber to subscribe to the given network service, when the prediction is a prediction that the subject subscriber will be subscribed to the given network service at the designated future time period and the subject subscriber was not previously subscribed to the given network service. (Figure 10-15 – Entity Web Visits (interpreted as subscribed to given network service) tied to Revenue per day (both not every day)  (0138(bottom), 0233(bottom));  [0148] An organization can automatically, semi automatically or manually give a better price, service, product or other benefits to known entities who are repeat entities, repeating from your loyalty program, or who are unknown entities, and have a future predicted value (strategic or lifetime) to the organization that supports these preferred prices.  In prior art this is not done dynamically because there is no basis in existing pricing systems to do this and future values of entities are straight line averages of their past values. )
Goin view of Fargano in view of Pinchuk teaches allocating a marketing automation platform (See Claim 4 Above, Pinchuk, 0138(bottom) - building a new, or supplemental, marketing automation system to automate marketing actions to customers).
Pinchuk shows that the marketing automation platform presenting an offer to a user to subscribe to a network service, when the user is predicted to be subscribed to the given network service at a designated future time period and was not previously subscribed -was known in the prior art at the time of the invention. 	 
 As in Pinchuk, it is within the capabilities of one of ordinary skill in the art to present an offer to a user to subscribe to a network service, when a user is predicted to be subscribed to the given network service at a designated future time period and was not previously subscribed –with the predicted result of incentivizing subscribers to an organization as needed in Go.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Go’s in view of Fargano’s in view of Pinchuk’s marketing automation platform, to include Pinhuk’s offer to a user to subscribe to a network service (web site visit), when a user is predicted to be subscribed to the given network service at a designated future time period and was not previously subscribed, as in the improvement discussed in Pinchuk, helping gain subscribers, “helping optimize the effectiveness of marketing budget and staff….and optimizing an organization's relationships with its customers.  (0134). 

Regarding Claim 8, Goin view of Fargano in view of Pinchuk discloses The device of claim 7. Pinchuk discloses: wherein the offer is presented to the subject subscriber prior to the designated future time period. [0148] An organization can automatically, semi automatically or manually give a better price, service, product or other benefits to known entities who are repeat entities, repeating from your loyalty program, or who are unknown entities, and have a future predicted value (strategic or lifetime) to the organization that supports these preferred prices.  In prior art this is not done dynamically because there is no basis in existing pricing systems to do this and future values of entities are straight line averages of their past values. ).
Pinchuk teaches allocating a marketing automation platform (See Claim 4 Above, Pinchuk, 0138(bottom) - building a new, or supplemental, marketing automation system to automate marketing actions to customers).
Pinchuk discloses a marketing automation platform presenting an offer to a user to subscribe to a network service, before a user is predicted to be subscribed to the given network service at a designated future time period and was not previously subscribed -was known in the prior art at the time of the invention (See Claim 7 Above- Figure 10-15 – Entity Web Visits (interpreted as subscribed to given network service) tied to Revenue per day (both not every day)  (0138(bottom), 0233(bottom));  [0148] An organization can automatically, semi automatically or manually give a better price, service, product or other benefits to known entities who are repeat entities, repeating from your loyalty program, or who are unknown entities, and have a future predicted value (strategic or lifetime) to the organization that supports these preferred prices.  In prior art this is not done dynamically because there is no basis in existing pricing systems to do this and future values of entities are straight line averages of their past values. ) 
As in Pinchuk, it is within the capabilities of one of ordinary skill in the art to present an offer to a user – before a user is predicted to be subscribed to the given network service at a designated future time period and was not previously subscribed – with the predictable result of incentivizing a customer to subscribe to a service as needed in Go.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Go in view of Fargano in view of Pinchuk’s marketing automation platform, to include Pinhuk’s offer to a user to subscribe to a network service (web site visit), before a user is predicted to be subscribed to the given network service at a designated future time period and was not previously subscribed, as in the improvement discussed in Pinchuk, helping incentivizing a customer to subscribe to a service, “helping optimize the effectiveness of marketing budget and staff….and optimizing an organization's relationships with its customers.  (0134). 

Claims 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Go in view of Fargano in view of Larsson (2016/0380908).

Regarding Claim 15, Goin view of Fargano discloses The device of claim 1. Go does not explicitly state. However, Larsson discloses: wherein the predictive model comprises a binary classifier or a decision tree algorithm.  [0051] An algorithm used for the processing task is provided.  Preferably for each for the different processing tasks, different data sets have been processed.  A possible processing task or algorithm is, by way of example, SVM (support vector model) algorithm, random forest algorithm, algorithm based on neural networks, a decision tree algorithm)
The sole difference between Go and the claimed subject matter is Go does not disclose that predictive model comprises a binary classifier or a decision tree algorithm. Larson discloses this limitation. [0051] An algorithm used for the processing task is provided.  Preferably for each for the different processing tasks, different data sets have been processed.  A possible processing task or algorithm is, by way of example, SVM (support vector model) algorithm, random forest algorithm, algorithm based on neural networks, a decision tree algorithm)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Larsson’s decision tree algorithm, for Go’s in view of Fargano’s trend analysis.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Go in view of Fargano in view of Gatti (2013/0111488).

Regarding Claim 16, Goin view of Fargano discloses The device of claim 1. Sarkur does not explicitly state, however, Gatti discloses:  wherein the predictive model comprises a distance-based classifier (0030- Binary SVM classifiers may be extended to N-classification problems by training N individual binary classifiers, one for each class, and taking the largest positive distance of a test point as its class. SVMs can also be used in the presence of non-separable training data. 
[0051] An algorithm used for the processing task is provided.  Preferably for each for the different processing tasks, different data sets have been processed.  A possible processing task or algorithm is, by way of example, SVM (support vector model) algorithm, random forest algorithm, algorithm based on neural networks, a decision tree algorithm)
The sole difference between Go and the claimed subject matter is Go does not disclose wherein the predictive model comprises a distance-based classifier. Gatti discloses this limitation (See Above).   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Gatti’s distance-based classifier, for Go’s in view of Fargano’s trend analysis. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623